DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: Claims 1-20 are directed to statutory categories, namely a machine (claims 1-7), an article of manufacture (claims 8-14) and a process (claims 15-20).

Step 2A, Prong 1: Claims 1, 8 and 15 in part, recite the following abstract ideas: 
…collect medical histories for each of a plurality of patients into a dataset; create a timeline from the collected medical histories in the dataset in which data for events of interest for the patients are included on the timeline; implement a rolling timebound window into which data is selectively captured as a snapshot of the medical histories of the plurality of patients; transform the dataset by rolling the window along the timeline to selectively capture data at different points along the timeline to thereby generate multiple snapshots of the patient medical histories, and employ the transformed dataset with the multiple snapshots of patient medical histories in the prediction model [Claim 1],
…obtain medical histories from one or more data sources for each of a plurality of patients as an initial dataset, in which indicators of one or more clinical events of interest are provided, by patient medical history, on a timeline; implement… configured for making a timed prediction of clinical events of interest within a timebound prediction window on the timeline wherein clinical events of interest occurring within the prediction window are utilized… for the prediction; and translate the prediction window along the timeline to capture data at multiple different points along the timeline to transform the initial dataset into a final dataset… to make the predictions [Claim 8],
…obtaining medical histories of the patients from one or more data sources wherein the medical histories include events of interest along a timeline; iteratively analyzing the medical histories to obtain a plurality of snapshots of the medical histories per patient captured over a respective plurality of different windows on the timeline; and populating the dataset for use… prediction using events of interest captured in the plurality of snapshots obtained from the iterative analysis [Claim 15].

These concepts are not meaningfully different than the following concepts identified by the 2019 Revised Patent Subject Matter Eligibility Guidance: 
Concepts relating to certain methods of organizing human activity. The aforementioned limitations describe steps for managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. Specifically, analyzing patient medical data to predict events of interest is considered to be directed to following instructions for patient related event predictions.
Further, the aforementioned limitations describe steps for fundamental economic principles, which includes hedging, insurance and mitigating risk. Specifically, analyzing patient medical data to predict events of interest is considered to be directed to mitigating risk of patient-related events of interest. As such, claims 1, 8 and 15 recite concepts identified as abstract ideas.

Dependent claims 2-20 recite limitations relative to the independent claims, including, for example: 
…in which the events of interest indicate disease progression or change of therapy and the dataset of selectively captured data comprises positive events of interest [Claim 2],
…in which the multiple snapshots of patient medical histories enable analysis of a given patient at multiple different points along the timeline [Claim 3],
…in which the transformation comprises utilizing the generated multiple snapshots to increase sample size [Claim 4],
…further comprising using the multiple snapshots of 17 156245Atty Docket No. 1156 patient medical histories in the prediction model to predict one or more events of interest [Claim 5],
…further comprising storing the predictions in a destination system that includes a user interface configured to enable users to interact with the stored predictions [Claim 6],
…in which the rolling window comprises a lookback window and a prediction window, wherein the lookback window precedes the prediction window on the timeline and the events of interest occurring within the lookback window are utilized for training of the prediction model [Claim 7].

The limitations of the dependent claims are merely narrowing the abstract idea identified in the independent claims, and thus, the dependent claims also recite abstract ideas.

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular, claims 1, 8 and 15 only recite the following additional elements – 
A computing device configured to support an ETL (extract, transform, load) system supporting a timed medical prediction model using machine learning, comprising: one or more processors; and one or more hardware-based non-transitory computer-readable memory devices storing instructions which, when executed by the one or more processors, cause the computing device to… [Claim 1],
One or more hardware-based non-transitory computer-readable memory devices storing instructions which, when executed by one or more processors disposed in a computing device, cause the computing device to… a machine learning model… by the machine learning model… by the machine learning model [Claim 8],
…in a machine learning model… by the machine learning model…  [Claim 15].

The computing device, processors, machine learning model and executable instructions are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following MPEP examples:
vii. Providing historical usage information to users while they are inputting data, in order to improve the quality and organization of information added to a database, because "an improvement to the information stored by a database is not equivalent to an improvement in the database’s functionality," BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88, 127 USPQ2d 1688, 1693-94 (Fed. Cir. 2018); and 
viii. Arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019).
Furthermore, the computer implemented element is considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)), like the following MPEP example: 
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
Accordingly, these additional elements do not integrate the abstract idea into a practical application. 
The remaining dependent claims do not recite any new additional elements, and thus do not integrate the abstract idea into a practical application.

Step 2B: Claims 1, 8 and 15 and their underlying limitations, steps, features and terms, considered both individually and as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons: 
A computing device configured to support an ETL (extract, transform, load) system supporting a timed medical prediction model using machine learning, comprising: one or more processors; and one or more hardware-based non-transitory computer-readable memory devices storing instructions which, when executed by the one or more processors, cause the computing device to… [Claim 1],
One or more hardware-based non-transitory computer-readable memory devices storing instructions which, when executed by one or more processors disposed in a computing device, cause the computing device to… a machine learning model… by the machine learning model… by the machine learning model [Claim 8],
…in a machine learning model… by the machine learning model…  [Claim 15].
These elements do not amount to significantly more than the abstract idea for the reasons discussed in 2A prong 2 with regard to MPEP 2106.05(a) and MPEP 2106.05(f). By the failure of the elements to integrate the abstract idea into a practical application there, the additional elements likewise fail to amount to an inventive concept that is significantly more than an abstract idea here, in Step 2B. 
As such, both individually or in combination, these limitations do not add significantly more to the judicial exception.
The remaining dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the dependent claims do not recite any new additional elements other than those mentioned in the independent claims, which amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). As such, these claims are not patent eligible.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9, 11-17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al., U.S. Publication No. 2016/0328526 [hereinafter Park].

Regarding claim 1, Park anticipates …A computing device configured to support an ETL (extract, transform, load) system supporting a timed medical prediction model using machine learning, comprising: one or more processors (Park, Abstract, A case management tool uses a novel event forecast engine. The engine leverages a flexible and extensible data structure that combines diverse formats of claims (e.g., both medical and pharmacy) and that highlights “episodes” rather than items. The engine also makes predictions with respect to “cohorts” groups, where cohorts are defined using both static and dynamic features, the latter being features that change their values based on observation periods. Multiple definitions of cohorts are implemented, and optimal cohort definitions are estimated. The engine uses rolling time window processing to extract dynamic features in the data sets, and then one or more machine learning algorithms are applied to the extracted data. Cohort-wise machine learning models preferably learn on dynamic features, which are then put together for final predictions), (Id., ¶ 38, each component is implement as software, namely, as set of computer program instructions, executed in one or more hardware processors);
and one or more hardware-based non-transitory computer-readable memory devices storing instructions which, when executed by the one or more processors, cause the computing device to: collect medical histories for each of a plurality of patients into a dataset (Id., claim 17, A product, comprising: a non-transitory computer readable storage device; and computer readable instructions stored by the storage device; wherein the computer readable instructions include instruction sets respectively written to cause a computer to perform the following operations in association with a case management tool: (a) receive and merge disparate health episode data sets into patient-specific data objects);
create a timeline from the collected medical histories in the dataset in which data for events of interest for the patients are included on the timeline (Id., ¶ 31, FIG. 21 depicts a timeline view of a display panel of predicted events for the patient as generated by the forecast engine), (Id., Fig. 21, Figure depicts a timeline using patient medical history which includes past events of interest);

    PNG
    media_image1.png
    563
    457
    media_image1.png
    Greyscale

implement a rolling timebound window into which data is selectively captured as a snapshot of the medical histories of the plurality of patients (Id., ¶ 23, FIG. 13 illustrates how rolling windows are used by the forecast engine to extract dynamic features that evolve over time), (Id., ¶ 25, FIG. 15 depicts another example scenario and the rolling window technique), (Id., ¶ 55, FIG. 10 depicts the operation of the feature extraction function. Further details of this function are provided below. The inputs are the cohorts 1000. Using a rolling time window (whose period is configurable), a number of aggregation windows 1002, 1004, 1006 and 1008 are applied to the cohort data to generate temporal-based summaries 1010. These summaries are the supplied as inputs to a time-series model 1012, which generates a set of model parameters and predictions 1014 (as defined in more detail below) that reflect the base and temporal features extracted), (Id., Fig. 15, Figure depicts rolling timebound windows which collect snapshots of medical histories);

    PNG
    media_image2.png
    522
    460
    media_image2.png
    Greyscale

transform the dataset by rolling the window along the timeline to selectively capture data at different points along the timeline to thereby generate multiple snapshots of the patient medical histories, and employ the transformed dataset with the multiple snapshots of patient medical histories in the prediction model (Id., ¶ 55, FIG. 10 depicts the operation of the feature extraction function. Further details of this function are provided below. The inputs are the cohorts 1000. Using a rolling time window (whose period is configurable), a number of aggregation windows 1002, 1004, 1006 and 1008 are applied to the cohort data to generate temporal-based summaries 1010. These summaries are the supplied as inputs to a time-series model 1012, which generates a set of model parameters and predictions 1014 (as defined in more detail below) that reflect the base and temporal features extracted), (Id., ¶ 56, The cohort data extracted by this feature extraction process may then be used to update the member data structure object and, in particular, by adding the extracted cohort(s) as new features to the member object (discloses transformed dataset). FIG. 11 depicts this process, with the “diabetic” cohort being added to the member data object 1100), (Id., ¶ 60, the forecast engine (discloses prediction model) extracts two types of signals from the multiple data sources that are supplied, namely, a before-pattern (a temporal pattern that leads to an event of interest), and an after-pattern (a temporal pattern that happens after an event of interest). Preferably, and as has been described, the patterns are customized to cohorts, such as demographic cohorts. For a new patient, both before and after patterns preferably are calibrated to match the new patient's demographic and medical history information. Typically, the patterns have different application domains. For example, before-patterns are used to target or predict a specific group of patients, and after-patterns are used to evaluate future outcomes and utilizations).

Regarding claim 2, Park anticipates …The computing device of claim 1…
Park further anticipates …in which the events of interest indicate disease progression or change of therapy and the dataset of selectively captured data comprises positive events of interest (Id., ¶ 69, The forecast engine can be applied to various domains. As noted, one direct application is patient targeting. Using the engine, the case manager can identify a subset of population who will likely go through a certain medical event e.g. surgery or disease. The engine also provides different forecasting results calibrating user's demographic and medical history information. The engine forecasts the next events and the “time” of the events), (Id., ¶ 7, An “episode array” is an array of episodes that are ordered by time. In this approach, disparate claims are combined and summarized by member (patient), and the data structure makes it easier to discover episodic progression of medical events), (Id., Fig. 15, Figure depicts positive events of interest (e.g. heart failure, diabetes, etc.).

Regarding claim 3, Park anticipates …The computing device of claim 1…
Park further anticipates …in which the multiple snapshots of patient medical histories enable analysis of a given patient at multiple different points along the timeline (Id., ¶ 7, the forecast engine uses rolling time window processing to extract dynamic features in the data sets, and then one or more machine learning algorithms are applied to the extracted data. Preferably, predictions are blended to reduce bias, and cohort-wise machine learning models preferably learn on dynamic features, which are then put together for final predictions. Subsequently, a validation step is applied when outcomes are later observed in the future. The results of the validation operation may then be used to update the cohort definitions as well as the model parameters for the machine learning algorithms).

Regarding claim 4, Park anticipates …The computing device of claim 1…
Park further anticipates …in which the transformation comprises utilizing the generated multiple snapshots to increase sample size (Id., ¶ 56, The cohort data extracted by this feature extraction process may then be used to update the member data structure object and, in particular, by adding the extracted cohort(s) as new features to the member object (discloses transformed dataset). FIG. 11 depicts this process, with the “diabetic” cohort being added to the member data object 1100), (Id., ¶ 55, FIG. 10 depicts the operation of the feature extraction function. Further details of this function are provided below. The inputs are the cohorts 1000. Using a rolling time window (whose period is configurable), a number of aggregation windows 1002, 1004, 1006 and 1008 are applied (discloses utilizing multiple snapshots (i.e. aggregation windows) to increase sample size) to the cohort data to generate temporal-based summaries 1010).

Regarding claim 5, Park anticipates …The computing device of claim 1…
Park further anticipates …further comprising using the multiple snapshots of patient medical histories in the prediction model to predict one or more events of interest (Id., ¶ 55, FIG. 10 depicts the operation of the feature extraction function. Further details of this function are provided below. The inputs are the cohorts 1000. Using a rolling time window (whose period is configurable), a number of aggregation windows 1002, 1004, 1006 and 1008 are applied (discloses utilizing multiple snapshots (i.e. aggregation windows)) to the cohort data to generate temporal-based summaries 1010). These summaries are the supplied as inputs to a time-series model 1012, which generates a set of model parameters and predictions 1014 (as defined in more detail below) that reflect the base and temporal features extracted. The extracted data is combined with summary data supplied by the time-series model to generate outputs 1016 that are then supplied to the machine learning algorithms, as previously described).

Regarding claim 6, Park anticipates …The computing device of claim 5…
Park further anticipates …further comprising storing the predictions in a destination system that includes a user interface configured to enable users to interact with the stored predictions (Id., ¶ 45, by gathering different sources of inputs and summarizing them at member-level as provided herein, data can be stored much more efficiently (in the document database 206) and acted upon by the feature extraction function 216 to identify dynamic features that have real predictive value), (Id., ¶ 64, FIG. 17 depicts one representative use case of the forecast engine. In this example, the case manager identifies the member's current issue, provides static inputs, and identifies one or more additional comorbidities exhibited by the patient. The events forecast by the modeling are then displayed, e.g., using a tree diagram to visualize forecasted medical pathways based on the input constraints), (Id., Fig. 17. Figure 17 depicts an interface for storing prediction which includes interactive data fields).

    PNG
    media_image3.png
    368
    464
    media_image3.png
    Greyscale


Regarding claim 7, Park anticipates …The computing device of claim 1…
Park further anticipates …in which the rolling window comprises a lookback window and a prediction window, wherein the lookback window precedes the prediction window on the timeline and the events of interest occurring within the lookback window are utilized for training of the prediction model (Id., ¶ 31, FIG. 21 depicts a timeline view of a display panel of predicted events for the patient as generated by the forecast engine), (Id., ¶ 7, In particular, the forecast engine uses rolling time window processing to extract dynamic features in the data sets, and then one or more machine learning algorithms are applied to the extracted data. Preferably, predictions are blended to reduce bias, and cohort-wise machine learning models preferably learn on dynamic features, which are then put together for final predictions. Subsequently, a validation step is applied when outcomes are later observed in the future. The results of the validation operation may then be used to update the cohort definitions as well as the model parameters for the machine learning algorithms), (Id., Fig. 21, Figure depicts a timeline using patient medical history which includes a lookback window which precedes the prediction window);

    PNG
    media_image1.png
    563
    457
    media_image1.png
    Greyscale


Regarding claim 8, Park anticipates …One or more hardware-based non-transitory computer-readable memory devices storing instructions which, when executed by one or more processors disposed in a computing device, cause the computing device to: obtain medical histories from one or more data sources for each of a plurality of patients as an initial dataset, in which indicators of one or more clinical events of interest are provided, by patient medical history, on a timeline (Park, claim 17, A product, comprising: a non-transitory computer readable storage device; and computer readable instructions stored by the storage device; wherein the computer readable instructions include instruction sets respectively written to cause a computer to perform the following operations in association with a case management tool: (a) receive and merge disparate health episode data sets into patient-specific data objects), (Id., ¶ 31, FIG. 21 depicts a timeline view of a display panel of predicted events for the patient as generated by the forecast engine), (Id., Fig. 21, Figure depicts a timeline using patient medical history which includes past events of interest);

    PNG
    media_image1.png
    563
    457
    media_image1.png
    Greyscale

implement a machine learning model configured for making a timed prediction of clinical events of interest within a timebound prediction window on the timeline wherein clinical events of interest occurring within the prediction window are utilized by the machine learning model for the prediction (Id., ¶ 8, The predictions generated by the forecast engine provide for an improved case management system that facilitates case management on a per-patient basis. In particular, the machine learning (ML) algorithms predict, for example, which events are coming next, when those events will happen, and the like, and they enable the case manager to obtain or provide other useful care information, e.g., to simulate risk trajectories for different care path options, prioritize a list of patients that need help, track prior interventions (phone call, text message, mail, etc.), share intervention histories with different case managers, analyze the effectiveness of the interventions, and analyze the performance of case managers), (Id., ¶ 23, FIG. 13 illustrates how rolling windows are used by the forecast engine to extract dynamic features that evolve over time), (Id., ¶ 25, FIG. 15 depicts another example scenario and the rolling window technique), (Id., ¶ 55, FIG. 10 depicts the operation of the feature extraction function. Further details of this function are provided below. The inputs are the cohorts 1000. Using a rolling time window (whose period is configurable), a number of aggregation windows 1002, 1004, 1006 and 1008 are applied to the cohort data to generate temporal-based summaries 1010. These summaries are the supplied as inputs to a time-series model 1012, which generates a set of model parameters and predictions 1014 (as defined in more detail below) that reflect the base and temporal features extracted), (Id., Fig. 15, Figure depicts rolling timebound windows which collect snapshots of medical histories);

    PNG
    media_image2.png
    522
    460
    media_image2.png
    Greyscale

and translate the prediction window along the timeline to capture data at multiple different points along the timeline to transform the initial dataset into a final dataset for use by the machine learning model to make the predictions  (Id., ¶ 55, FIG. 10 depicts the operation of the feature extraction function. Further details of this function are provided below. The inputs are the cohorts 1000. Using a rolling time window (whose period is configurable), a number of aggregation windows 1002, 1004, 1006 and 1008 are applied to the cohort data to generate temporal-based summaries 1010. These summaries are the supplied as inputs to a time-series model 1012, which generates a set of model parameters and predictions 1014 (as defined in more detail below) that reflect the base and temporal features extracted), (Id., ¶ 56, The cohort data extracted by this feature extraction process may then be used to update the member data structure object and, in particular, by adding the extracted cohort(s) as new features to the member object (discloses transformed dataset). FIG. 11 depicts this process, with the “diabetic” cohort being added to the member data object 1100), (Id., ¶ 60, the forecast engine (discloses prediction model) extracts two types of signals from the multiple data sources that are supplied, namely, a before-pattern (a temporal pattern that leads to an event of interest), and an after-pattern (a temporal pattern that happens after an event of interest). Preferably, and as has been described, the patterns are customized to cohorts, such as demographic cohorts. For a new patient, both before and after patterns preferably are calibrated to match the new patient's demographic and medical history information. Typically, the patterns have different application domains. For example, before-patterns are used to target or predict a specific group of patients, and after-patterns are used to evaluate future outcomes and utilizations).

Regarding claim 9, Park anticipates …The one or more hardware-based non-transitory computer-readable memory devices of claim 8…
Park further anticipates …in which the prediction window is an element of a cross-section window further comprising a timebound lookback window, the lookback window preceding the prediction window on the timeline, the cross-section window comprising a section of the timeline having a predetermined length, in which clinical events occurring within the lookback window are extracted and utilized for prediction model training (Id., ¶ 55, The inputs are the cohorts 1000. Using a rolling time window (whose period is configurable), a number of aggregation windows 1002, 1004, 1006 and 1008 are applied to the cohort data to generate temporal-based summaries 1010. These summaries are the supplied as inputs to a time-series model 1012, which generates a set of model parameters and predictions 1014 (as defined in more detail below) that reflect the base and temporal features extracted. The extracted data is combined with summary data supplied by the time-series model to generate outputs 1016 that are then supplied to the machine learning algorithms, as previously described), (Id., Fig. 21, Figure depicts a prediction window with a cross section window using patient medical history which includes a lookback window which precedes the prediction window);

    PNG
    media_image1.png
    563
    457
    media_image1.png
    Greyscale



Regarding claim 11, Park anticipates …The one or more hardware-based non-transitory computer-readable memory devices of claim 8…
Park further anticipates …in which the final dataset having data captured at multiple different points along the timeline has reduced sampling bias relative to the initial dataset (Id., ¶ 52, A machine learning algorithm 812 operates by building a model from the example inputs in order to make data-driven predictions or decisions (rather than following strictly static program instructions). The outputs from machine learning algorithms 812 re then grouped together by blender 814 to reduce bias, which results in a set of predictions 816. The blending operation may be omitted, and there is no requirement that multiple machine learning algorithms 812 be used. In a simple approach, or where computational resources are constrained, just a single ML algorithm may be used to produce the predictions).

Regarding claim 12, Park anticipates …The one or more hardware-based non-transitory computer-readable memory devices of claim 11…
Park further anticipates …in which the sampling bias results from one of seasonality, changes in data coverage, or changes in market conditions (Id., ¶ 52, A machine learning algorithm 812 operates by building a model from the example inputs in order to make data-driven predictions or decisions (rather than following strictly static program instructions). The outputs from machine learning algorithms 812 re then grouped together by blender 814 to reduce bias, which results in a set of predictions 816. The blending operation may be omitted, and there is no requirement that multiple machine learning algorithms 812 be used. In a simple approach, or where computational resources are constrained, just a single ML algorithm may be used to produce the predictions), (Id., ¶ 7, The forecast engine preferably leverages a flexible and extensible form of data structure that combines diverse formats of claims (e.g., both medical and pharmacy) and that highlights “episodes” rather than items, where an episode is a collection of claims that happened within a specified time window. An “episode array” is an array of episodes that are ordered by time. In this approach, disparate claims are combined and summarized by member (patient), and the data structure makes it easier to discover episodic progression of medical events. As a further aspect, and to address the problem of patient heterogeneity that can bias results, the forecast engine preferably works with respect to “cohorts” or groups. In this aspect, the patient population is divided into multiple cohorts, where the definitions of cohorts typically involve various types of information, such as comorbidity conditions, geographic information, types of plans, logistical information, and combinations thereof).

Regarding claim 13, Park anticipates …The one or more hardware-based non-transitory computer-readable memory devices of claim 8…
Park further anticipates …in which the executed instructions further cause the computing device to utilize the final dataset to validate the machine learning model or test the machine learning model (Id., ¶ 49, As depicted in FIG. 7, the results of the validation operation 624 may then be used to update model parameters for machine learning algorithms as well as cohort definitions. In other words, according to this disclosure the optimal cohort definitions are estimated through iterative validations. As used herein, the term “optimal” may be a relative one, as opposed to some absolute value).

Regarding claim 14, Park anticipates …The one or more hardware-based non-transitory computer-readable memory devices of claim 8…
Park further anticipates …in which the executed instructions further cause the computing device to use different portions of the final dataset for training to thereby compensate for drift of the machine learning model or bias in the machine learning model (Id., ¶ 58, FIG. 14 shows the operation of the feature extractor and machine learning on this example scenario. In this example, X1 is a vector of extracted temporal features from the time window of January 2015 to March 2015. X2 is a vector of extracted temporal features from the time window of February 2015 to April 2015, and so forth. The vectors X1, X2, X3, etc. are supplied to the temporal model 1400, which represents a machine learning model. Machine learning models that are based on time-series models (such as RNN, autoregressive models, Kalman filters, Hidden Markov Models, etc.) are preferred, and these models output two additional feature sets, namely, the model parameters 1402 and predicted values 1404 (e.g., X4 and X5). As previously described, some example model parameters 1402 include transition probabilities between events, drift parameters, latent representation of the time series, and the like. The temporal model 1400 (and there may be multiple such models) extrapolates (or forecasts) the next steps. These extrapolated values X4 and X5 may be the actual predictions provided to drive the case management tool, and they may also be used in a subsequent stage of the modeling process), (Id., ¶ 59, Some patients may have more records than others. The number of rows of the matrix is variable. The number of columns of the matrix is fixed. After feeding this matrix features to the one or more models 1602, various additional features (such as latent representation of the data, predicted values for the future events, model parameters (such as transition probabilities, drift momentum, etc.)) are then output for use by the case management system. In addition, the matrix may be augmented with these new features, and the features may also be fed to a machine learning algorithm in a next stage. Thus, the machine learning may occur serially (the output of one algorithm driving another model, in parallel (multiple outputs being generated), or by combinations of such machine learning).

Regarding claim 15, Park anticipates …A method implemented on a computing device for generating a dataset for utilization in a machine learning model that is configured to predict events of interest for medical patients, the method comprising: obtaining medical histories of the patients from one or more data sources wherein the medical histories include events of interest along a timeline (Park, ¶ 31, FIG. 21 depicts a timeline view of a display panel of predicted events for the patient as generated by the forecast engine), (Id., Fig. 21, Figure depicts a timeline using patient medical history which includes past events of interest);

    PNG
    media_image1.png
    563
    457
    media_image1.png
    Greyscale


 iteratively analyzing the medical histories to obtain a plurality of snapshots of the medical histories per patient captured over a respective plurality of different windows on the19156245Atty Docket No. 1156 timeline (Id., ¶ 7 , As a further aspect, and to address the problem of patient heterogeneity that can bias results, the forecast engine preferably works with respect to “cohorts” or groups. In this aspect, the patient population is divided into multiple cohorts, where the definitions of cohorts typically involve various types of information, such as comorbidity conditions, geographic information, types of plans, logistical information, and combinations thereof. Cohorts preferably are defined using both static and dynamic features. “Static features” are features that relatively remain the same over time, such as gender, date of birth, address, and eligibility information. “Dynamic features” are features that change their values based on observation periods. These features include, for example, chronic conditions, medication profiles, risk scores, and utilization patterns. Preferably, multiple definitions of cohorts are implemented, and optimal cohort definitions are then estimated through iterative validations), (Id., ¶ 8, The predictions generated by the forecast engine provide for an improved case management system that facilitates case management on a per-patient basis. In particular, the machine learning (ML) algorithms predict, for example, which events are coming next, when those events will happen, and the like, and they enable the case manager to obtain or provide other useful care information, e.g., to simulate risk trajectories for different care path options, prioritize a list of patients that need help, track prior interventions (phone call, text message, mail, etc.), share intervention histories with different case managers, analyze the effectiveness of the interventions, and analyze the performance of case managers), (Id., ¶ 23, FIG. 13 illustrates how rolling windows are used by the forecast engine to extract dynamic features that evolve over time), (Id., ¶ 25, FIG. 15 depicts another example scenario and the rolling window technique), (Id., ¶ 55, FIG. 10 depicts the operation of the feature extraction function. Further details of this function are provided below. The inputs are the cohorts 1000. Using a rolling time window (whose period is configurable), a number of aggregation windows 1002, 1004, 1006 and 1008 are applied to the cohort data to generate temporal-based summaries 1010. These summaries are the supplied as inputs to a time-series model 1012, which generates a set of model parameters and predictions 1014 (as defined in more detail below) that reflect the base and temporal features extracted), (Id., Fig. 15, Figure depicts rolling timebound windows which collect snapshots of medical histories);

    PNG
    media_image2.png
    522
    460
    media_image2.png
    Greyscale

and populating the dataset for use by the machine learning model prediction using events of interest captured in the plurality of snapshots obtained from the iterative analysis (Id., ¶ 38, FIG. 2 is a block diagram of a case management system 200 that is improved by an event forecast system 202. The event forecast system 202 comprise an event forecast engine 204, and a document database 206 that preferably structures data in a format, as will be seen. As shown, the forecast engine 204 preferably comprises a set of components, namely data transformation component 212, cohort grouper component 214, feature extraction component 216 and machine learning component 218. These components are shown separately, but the functions may be combined in whole or in part. Typically, each component is implement as software, namely, as set of computer program instructions, executed in one or more hardware processors. The components may be co-located or distributed. As depicted, the event forecast engine 204 preferably executes as a “front-end” to the case management system 200 and its associated web-based interface 220…), (Id., ¶ 39, As depicted, n addition to data provided from the document database 206, the event forecast engine 204 receives various input data including medical/pharmacy claim data from a medical/pharmacy claim database 208, as well as patient intervention data 210 that is provided from the case management tool. This data may be input to the event forecast engine, or it may be provided programmatically (via an API), or in any other convenient manner. Medical claims typically include claims from inpatient, outpatient, skilled nursing, home health, and other non-pharmacy events. Pharmacy claims typically include prescription medication fill events. Pharmacy claims typically have 30, 60, 90 days of service periods. Typically, medical and pharmacy claims are grouped separately. These data may be provided from other sources, and these data sources may comprise part of the event forecast engine).

Regarding claim 16, Park anticipates …The method of claim 15…
Park further anticipates …in which the different windows have offset start times and end times on the timeline and the events of interest relate to one of disease progression or change of therapy (Id., Fig. 15, Figure depicts rolling timebound windows with offset start times which collect snapshots of medical histories), (Id., ¶ 69, The forecast engine can be applied to various domains. As noted, one direct application is patient targeting. Using the engine, the case manager can identify a subset of population who will likely go through a certain medical event e.g. surgery or disease. The engine also provides different forecasting results calibrating user's demographic and medical history information. The engine forecasts the next events and the “time” of the events), (Id., ¶ 7, An “episode array” is an array of episodes that are ordered by time. In this approach, disparate claims are combined and summarized by member (patient), and the data structure makes it easier to discover episodic progression of medical events).

Regarding claim 17, Park anticipates …The method of claim 15…
Park further anticipates …in which each of the different windows comprise a lookback window and a prediction window, in which the lookback window precedes the prediction window on the timeline, and wherein events of interest occurring in the prediction window are utilized by the machine learning model for prediction, and wherein clinical events of interest occurring in the lookback window are utilized by the machine learning model for training (Id., ¶ 31, FIG. 21 depicts a timeline view of a display panel of predicted events for the patient as generated by the forecast engine), (Id., ¶ 55, The inputs are the cohorts 1000. Using a rolling time window (whose period is configurable), a number of aggregation windows 1002, 1004, 1006 and 1008 are applied to the cohort data to generate temporal-based summaries 1010. These summaries are the supplied as inputs to a time-series model 1012, which generates a set of model parameters and predictions 1014 (as defined in more detail below) that reflect the base and temporal features extracted. The extracted data is combined with summary data supplied by the time-series model to generate outputs 1016 that are then supplied to the machine learning algorithms, as previously described), (Id., Fig. 21, Figure depicts a timeline using patient medical history which includes a lookback window and a prediction window);

    PNG
    media_image1.png
    563
    457
    media_image1.png
    Greyscale


Regarding claim 19, Park anticipates …The method of claim 15…
Park further anticipates …in which the events of interest are expressed using positive and negative indicators, and in which a positive indicator comprises one of an initiation or escalation of a therapy, a clinical procedure, a diagnosis, or any medical event captured by the available data, or a combination thereof (Id., ¶ 41, The data transformation component (or “data transformer”) 212 preferably takes multiple sources of claims data and member demographics data to construct a member-level view of the data. Extracting a member-level view of the data is non-trivial. Each claim source typically has a different list of variables, and even the definitions of the variables are different. For example, inpatient claims may use ICD-9 codes to record procedures that are performed, while outpatient claims may use HCPCS codes. Moreover, inpatient claims may have additional variables, such as length of stay and Diagnosis Related Group codes (discloses diagnoses indicators), where outpatient claims have no such variables), (Id., ¶ 59, FIG. 15 depicts another example of the rolling window function on a particular data set. Consider a patient that has the depicted episode array 1500. As can be seen, there are nine (9) episodes from January 2014 to May 2015. From this data, the feature extractor extracts (using rolling time windows) Hierarchical Condition Categories. The first time window 1502 ranges from January 2014 to September 2014 (9 months). All the events within this time window are summarized using Hierarchical Condition Categories (HCC) in this example. The list of diagnosis codes, [40211, 25000], are converted to two HCC categories, and one risk score).

Regarding claim 20, Park anticipates …The method of claim 15…
Park further anticipates …further comprising storing predictions from operations of the machine learning model in a destination system that is configured to interface with one or more computing device users to enable review and analysis of the predictions (Id., ¶ 45, by gathering different sources of inputs and summarizing them at member-level as provided herein, data can be stored much more efficiently (in the document database 206) and acted upon by the feature extraction function 216 to identify dynamic features that have real predictive value), (Id., ¶ 64, FIG. 17 depicts one representative use case of the forecast engine. In this example, the case manager identifies the member's current issue, provides static inputs, and identifies one or more additional comorbidities exhibited by the patient. The events forecast by the modeling are then displayed, e.g., using a tree diagram to visualize forecasted medical pathways based on the input constraints), (Id., ¶ 34, FIG. 24 depicts a usage dashboard by which a case manager can review trends, statistics, reports, and the like).

    PNG
    media_image4.png
    391
    429
    media_image4.png
    Greyscale







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park.

Regarding claim 10, Park anticipates …The one or more hardware-based non-transitory computer-readable memory devices of claim 8…
Through KSR Rationale D, Park discloses …in which the cross-section window further comprises an offset window immediately preceding the prediction window on the timeline, the cross-section window comprising a section of the timeline having a predetermined length, in which the offset window is chosen to accommodate time lags in data collection from the data sources.
First, Park discloses a timeline with a prediction window comprising cross-section window further comprising a lookback window (Id., Fig. 21, Figure depicts a prediction window with a cross section window using patient medical history which includes a lookback window which precedes the prediction window).
Further, Park discloses a modeling technique to accommodate for time lags in data collections (Park, ¶ 58, As previously described, some example model parameters 1402 include transition probabilities between events, drift parameters, latent representation of the time series, and the like. The temporal model 1400 (and there may be multiple such models) extrapolates (or forecasts) the next steps. These extrapolated values X4 and X5 may be the actual predictions provided to drive the case management tool, and they may also be used in a subsequent stage of the modeling process…), (Id., ¶ 59, After feeding this matrix features to the one or more models 1602, various additional features (such as latent representation of the data, predicted values for the future events, model parameters (such as transition probabilities, drift momentum, etc.)) are then output for use by the case management system. In addition, the matrix may be augmented with these new features, and the features may also be fed to a machine learning algorithm in a next stage. Thus, the machine learning may occur serially (the output of one algorithm driving another model, in parallel (multiple outputs being generated), or by combinations of such machine learning).
One of ordinary skill in the art would have recognized that applying the known technique of Park would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of modeling to accommodate for lag in data collection to the timeline display of Park would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Further, applying a visual representation, via an offset window, of the latent representation of data to the timeline view, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed visualizations according to latent factors regarding data collection. Thus through KSR Rationale D, Park discloses …in which the cross-section window further comprises an offset window immediately preceding the prediction window on the timeline, the cross-section window comprising a section of the timeline having a predetermined length, in which the offset window is chosen to accommodate time lags in data collection from the data sources.

Regarding claim 18, Park anticipates …The method of claim 17…
Through KSR Rationale D, Park discloses …in which each of the different windows further comprises an offset window between the lookback window and the prediction window on the timeline, in which the offset window provides a predetermined time lag to the prediction window such that the machine learning model is enabled to predict an event of interest by an amount of time equal to the size of the offset window
First, Park discloses a timeline with a prediction window comprising cross-section window further comprising a lookback window (Id., Fig. 21, Figure depicts a prediction window with a cross section window using patient medical history which includes a lookback window which precedes the prediction window).
Further, Park discloses a modeling technique to accommodate for time lags in data collections (Park, ¶ 58, As previously described, some example model parameters 1402 include transition probabilities between events, drift parameters, latent representation of the time series, and the like. The temporal model 1400 (and there may be multiple such models) extrapolates (or forecasts) the next steps. These extrapolated values X4 and X5 may be the actual predictions provided to drive the case management tool, and they may also be used in a subsequent stage of the modeling process…), (Id., ¶ 59, After feeding this matrix features to the one or more models 1602, various additional features (such as latent representation of the data, predicted values for the future events, model parameters (such as transition probabilities, drift momentum, etc.)) are then output for use by the case management system. In addition, the matrix may be augmented with these new features, and the features may also be fed to a machine learning algorithm in a next stage. Thus, the machine learning may occur serially (the output of one algorithm driving another model, in parallel (multiple outputs being generated), or by combinations of such machine learning).
One of ordinary skill in the art would have recognized that applying the known technique of Park would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of modeling to accommodate for lag in data collection to the timeline display of Park would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Further, applying a visual representation, via an offset window, of the latent representation of data to the timeline view such that the machine learning model is enabled to predict an event of interest by an amount of time equal to the size of the offset window, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed visualizations according to latent factors regarding data collection. Thus through KSR Rationale D, Park discloses …in which each of the different windows further comprises an offset window between the lookback window and the prediction window on the timeline, in which the offset window provides a predetermined time lag to the prediction window such that the machine learning model is enabled to predict an event of interest by an amount of time equal to the size of the offset window.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Page et al., U.S. Publication No. 2021/0065889 discloses systems and methods for graphical user interfaces for a supervisory application.
Knopp et al., U.S. Publication No. 2018/0189913 discloses methods and systems for security tracking and generating alerts.
Day et al., U.S. Publication No. 2020/0105401 discloses integrated systems and methods for evolving state protocols and decision support.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D BOLEN/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624